     Case 1:19-cv-00597 Document 31 Filed 06/19/20 Page 1 of 2 PageID #: 252



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BLUEFIELD DIVISION

JAMES E. GRAHAM II; DENNIS ADKINS;
ROGER WRISTON; and DAVID B. POLK;
on behalf of themselves and
others similarly situated; and
UNITED MINE WORKERS OF AMERICA
INTERNATIONAL UNION,

        Plaintiffs,

v.                                                      CIVIL ACTION NO. 1:19-cv-00597

JUSTICE ENERGY CO. INC.;
KEYSTONE SERVICE INDUSTRIES, INC.;
BLUESTONE COAL CORPORATION;
DOUBLE-BONUS COAL CO.; and
SOUTHERN COAL CORPORATION,


       Defendants.

                                    JOINT STATUS REPORT

        On May 22, 2020, the parties in the above-captioned case filed a “Joint Status Report.” In

that Report, the parties represented to the Court that most, if not all, claims for unpaid medical

bills had been informally resolved. The parties asked for additional time to allow counsel for the

Plaintiffs to contact all of the Plaintiffs in this matter by mail regarding the status of their claims.

The parties agreed to provide the Court with another status report by June 19, 2020.

        Without waiving any claims or defenses, the parties believe that this informal process

continues to bear fruit and the parties have continued to make progress in resolving claims.

        Plaintiff’s counsel received several response to the mail inquiry that was issued following

the May 22, 2020 Status Report. The parties respectfully request additional time up to and

including July 24, 2020 to review and address the claims discussed in those responses. The parties

will submit another status report no later than July 24, 2020
    Case 1:19-cv-00597 Document 31 Filed 06/19/20 Page 2 of 2 PageID #: 253




Dated: June 18, 2020                Respectfully Submitted,

                                           /s/ Kevin F. Fagan               c
                                    Kevin F. Fagan, Esquire - WVSB No. 5216
                                    United Mine Workers of America
                                    18354 Quantico Gateway Drive, Suite 200
                                    Triangle, Virginia 22172
                                    (703) 291-2425
                                    (703) 291-2448 (fax)
                                    kfagan@umwa.org

                                    Timothy J. Baker – Pro Hac Vice
                                    United Mine Workers of America
                                    18354 Quantico Gateway Drive
                                    Triangle, VA 22172
                                    (703) 291-2418
                                    (703) 291-2448 (fax)
                                    tjbaker@umwa.org

                                    Counsel for Plaintiffs

                                    /s/ Chris Schroeck
                                    Chris Schroeck, Esq. (WV Bar #13686)
                                    302 S. Jefferson Street
                                    Roanoke, VA 24011
                                    Phone: (540) 492-4080, x211
                                    Cellular: (540) 986-5354
                                    Fax: (540) 301-1370
                                    chris.schroeck@bluestone-coal.com

                                    Counsel for Defendants




                                     -2-
